DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to AFCP 2.0 Filing
The AFCP 2.0 filing submitted 5 April 2021 has been fully considered under the program guidelines.  The proposed amendments will not be entered as they do not place the application in condition for allowance and do not materially simplify or reduce the issues for appeal.
Response to Arguments & Interview Summary
Applicant argues that the proposed amendments limit the structure of the porous particle to the recited polymers and thus, the R group representing a partial structure of each of the porous particles would prohibit intermediary groups, such as an amino group from being present between the diol structure and porous particle.
This argument is not persuasive because while the proposed amendments further specify the structure of the porous particle is to consist of certain crosslinked organic polymers, the claim as a whole is written with open transitional phases (“including”).  Therefore, the “consisting of” phrasing only limits the porous particle, and not the diol (or any other element of the claim).  
The diol structure claimed includes an “R” group that represents “a partial structure of each of the porous particles.”  As has been previously stated on the record, without any further explanation from the specification or limitations in the claim, the “partial structure” of the porous particle is understood to require at least part of the porous particle recited in the claim, but does not prohibit other spacers or linking groups from being present.  
In reviewing the specification for further details on this limitation (“partial structure”), the specification only includes the term twice and, in general, is fairly broad with respect to the manner of 
For this reason, the prior art, which includes an amino structure as a linking group, would still read on the proposed amendments.
During an interview on 15 April 2021, applicant and examiner discussed these amendments and the claim interpretation set forth above.  Applicant may consider further clarifying the R group (such as to specify that the partial structure of the porous particle consists of a (meth)acrylic resin or crosslinked polyvinyl alcohol), or clarifying the bonding mechanism between the diol and porous particle.  Either of these routes would likely overcome a claim interpretation that permits other linker or spacer groups from being present between the porous particle and diol.  No agreement was reached, however, as further consideration and search would be necessary depending on any final claim language presented.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M ZALASKY MCDONALD whose telephone number is (571)270-7064.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE ZALASKY MCDONALD/               Primary Examiner, Art Unit 1777